Case 6:20-cv-02100-PGB-DCI Document 9-10 Filed 11/17/20 Page 1 of 2 PageID 93




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

MAPLEMARK BANK,                                   §
    Plaintiff,                                    §
                                                  §
v-                                                §
                                                  §          Case No: 6:20-cv-2100-ORL-40DCI
J. GLOBAL SUPPLY LLC & JUAN                       §
ANTONIO MOLINA                                    §
      Defendants.                                 §



                   Declaration of Richard A. Illmer In Support of
                 Plaintiff’s Motion for Temporary Restraining Order


       Pursuant to 28 U.S.C. § 1746 and under penalty of perjury that the following is true and

correct, I, RICHARD A. ILLMER, declare as follows:


       1.      I am a partner with the Husch Blackwell, LLP law firm in Dallas,

Texas. MapleMark Bank (“MapleMark”), retained Husch Blackwell to represent it in this case.


       2.      I am over the age of twenty-one and have personal knowledge of the facts and

matters stated in this declaration. I am of sound mind and capable of making this declaration. If

called as a witness, I could testily competently as to each fact set forth herein, which are true to

the best of my personal knowledge.


       3.      Iam authorized to make this declaration on behalf of MapleMark in support of its

Motion for a Temporary Restraining Order against Defendants J. Global Supply LLC (“JGS”)

and Juan Antonio Molina (“Molina”), collectively “Defendants”. On November 16, 2020, I

attempted to contact Molina on his cell phone to let him know MapleMark is seeking a

Temporary Restraining Order (“TRO”) against him. I also sent an email to Molina on November

Declaration of Richard A. Illmer                                                             Page 1
HB: 4841-3326-5106.1
Case 6:20-cv-02100-PGB-DCI Document 9-10 Filed 11/17/20 Page 2 of 2 PageID 94




16, 2020. A true and correct copy of the email is attached hereto as Exhibit B-l. The cell

number and email address were those listed for Molina in Maplemark’s files. I was unable to

reach Molina and left a message for him to call me on my cell phone. I told him I represented

MapleMark Bank. Mr. Molina did not answer or return my telephone call. He also did not

respond to my email. I do not know who will represent the Defendants in this matter.


          4.       No hearing should be required to grant the TRO. This weekend Mr. Molina made

his Instagram private after MapleMark revealed in this lawsuit that it was monitoring his

Instagram account. I infer that Mr. Molina is aware of the lawsuit and is attempting to conceal

his activities from MapleMark.




       My full name is Richard A. Illmer. My date of birth is the 21st day of August, 1961. My
business address, including the zip code, is 1900 N. Pearl Street, Suite 1800, Dallas, Texas
75201.1 declare under penalty of perjury that the foregoing is true and correct.




Declaration of Richard A. Illmer                                                         Page 2
HB: 4841-3326-5106.1
